Citation Nr: 1402878	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  07-09 888A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left foot disability, including by way of aggravation.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service from May 1962 to May 1965.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2009, a Travel Board hearing was held at the RO before the undersigned.  A transcript of that hearing has been associated with the claims file.  

In March 2010, the Board remanded the case for additional development.  In July 2011, the Board issued a decision that, in part, denied service connection for a low back disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (CAVC) and in January 2012 the part of the decision that denied the low back claim was vacated and the case was remanded to the Board for action consistent with the Joint Motion for Remand.  The Board most recently remanded the case for additional development in July 2013.  The case has now been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's recurrent back pains and diffuse tenderness over the dorsal vertebrae preexisted his May 1962 entry into active duty.

2.  Clear and unmistakable evidence shows that the appellant's recurrent back pains and diffuse tenderness over the dorsal vertebrae were not made permanently worse during his service from May 1962 to May 1965.

3.  The preponderance of the evidence is against a finding that the appellant had a lumbar spine disorder during service and no lumbar spine disorder was shown at separation or within a year after service; the weight of the evidence on file is against a finding that there is any relationship between any lumbar spine disorder and service, or any service-connected disability.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant submitted his service connection claim in November 2005.  In letters sent to the Veteran in November 2005, August 2006, March 2007, and August 2013, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Moreover, a medical opinion was obtained and the appellant was afforded the opportunity to submit additional argument.  The appellant was also afforded the opportunity to testify at the RO and before the Board.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Notice addressing disability ratings and effective dates was also provided to the appellant in the August 2006, March 2007, and August 2013 RO letters.  Furthermore, the appellant's service connection claim has been readjudicated - most recently in an October 2013 SSOC.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Social Security Administration (SSA) disability records have been associated with the claims file and reviewed, as have VA and private medical treatment records.  A VA medical opinion was issued in March 2013.  Clarification of a private medical opinion was obtained in September 2013.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that these actions were conducted by a health care professional, and the associated reports reflect review of the appellant's prior medical history and records.  The March 2013 VA physician report included etiologic opinions and demonstrated objective evaluations.

The Board finds that the March 2013 VA medical opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the VA physician failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A remand from the United States Court of Appeals for Veterans Claims (Court) or the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The directives of the January 2012 Joint Motion and the associated Board remands have been substantially fulfilled.  The appellant was provided with VCAA notice.  The appellant's VA records have been added to the claims file and a VA medical opinion was obtained.  In addition, clarification from the appellant's private physician concerning her medical opinion was obtained.  All relevant facts with respect to claim addressed in the decision below have been properly developed.  

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  With respect to the possible existence of outstanding private medical records, the Veteran has not indicated that any are available.  In summary, it therefore appears that all obtainable evidence identified by the Veteran relative to his low back claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  The Merits of the Claim

The Veteran is seeking service connection for a low back disorder characterized as secondary to a left foot injury incurred during his military service.  He contends that his current low back DDD and DJD are due to or caused by the abnormal gait he incurred as a result of his service-connected left foot disability.  

The Board notes that the appellant is service-connected for the residuals of an injury to the left big toe.  The appellant testified at his September 2009 Travel Board hearing that he was on crutches after his left foot injury and that he was on them so long that the normal curvature of his spine was affected.  He stated that he started having back problems right after getting off crutches and it has never been relieved.  The appellant further testified that he knew in his heart that his low back pain was from the abnormal gait he had all those years.  He also said that despite his impaired gait, he was able to work for thirty-seven years as an electronic repairman at a can-producing factory.

The appellant's first wife submitted a letter to VA in July 2012, in which she stated that she was married to the appellant while he was in service.  She further stated that the appellant developed a problem with his stride when he began to walk without crutches after the left foot injury and this caused a problem with his normal gait.  She also stated that the appellant developed low back pain after the left foot injury and that the low back pain was worse after he stopped using crutches.

The appellant's current spouse (the couple was married in 1969) submitted similar statements in a letter submitted to the RO in July 2012.  She stated that the appellant had complained of low back pain throughout their entire marriage and that he had had a gait that was not normal.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1132.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the ruling of the Court in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  The present case predates the regulatory change.  Given what appear to be substantive changes, our analysis of secondary service connection in the present appeal considers the version of 38 C.F.R. § 3.310 in effect before the change, which version is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

As previously noted, the appellant contends that his chronic lumbar strain with degenerative arthritis developed secondary to his service-connected residuals of a left foot injury.  Specifically, he argues that his service-connected left foot injury, though treated, never completely healed, and caused him to alter his gait such that he leaned to one side when he walked.  Over time, his altered gait became progressively worse and eventually affected his low back.  He states that he currently has to wear a low back brace and, even with the brace, is unable to do manual labor such as yard work. 

Review of the appellant's service medical treatment records reveal that, at the time of his May 1962 service entrance examination, the appellant complained of painful swollen joints and he gave a history of an automobile accident six years before service with recurring episodes of low back pain with heavy physical activity.  Based on that history, the examiner requested a back examination; the examiner also noted occasional bursitis of the right shoulder that was not considered disqualifying.  The June 1962 consultation sheet to the orthopedics clinic indicated that the appellant had had recurrent back pains over the dorsal vertebrae since an auto accident six years prior.  Physical examination demonstrated some diffuse tenderness in the paraspinous regions of the lower dorsal area.  The appellant exhibited a full range of motion of the back.  Radiographic examination revealed slight scoliosis at the dorsal levels 8-10.  The appellant was declared to be orthopedically fit for full and unlimited duty.

In June 1963, slight lower thoracic scoliosis was again demonstrated on radiographic examination; the vertebral bodies and intervertebral spaces were described as essentially well-maintained.  In August 1963, the appellant was noted to have a history of chronic back trouble after an auto accident some years before.  On physical examination, there was tenderness over the right paraspinal area at the thoracic levels 7-10.  A slight spasm was observed.  The same findings were made on physical examination two days later.  In October 1963, the appellant injured his left foot.  The appellant was treated for an acute back strain with a left paravertebral trigger point in January 1965.  He was given a lidocaine shot with immediate relief.  The appellant underwent a service exit examination in May 1965.  The clinical evaluation of the spine was recorded as normal.

The earliest post-service medical records are dated in the 1980s.  A January 1985 record from the Hershey Medical Center indicates that the appellant had no exercise intolerance and that he was able to go up several flights of stairs without trouble.  His previous medical history included a notation of stable chronic low back pain.  An April 1988 Internal Medicine note states that the appellant had a prior medical history of arthritis, bursitis and hypertension.  On physical examination, the appellant muscle strength was good diffusely and his gait was described as normal.  He was noted to possibly need an orthopedic evaluation for the back pain, but apparently one was not obtained as it is not reflected in the private medical records from 1988.  

In May 1995, in connection with a claim for Social Security Administration (SSA) disability benefits, the appellant stated that he was unable to work due to his cardiac conditions.  He also said that his feet and legs hurt and that he experienced stiffness in his hands, arms, feet and legs, along with swelling in his ankles and feet.  He made no mention of any back problems.  The appellant was afforded a physical examination for SSA in June 1995; the examining physician noted that the appellant gave a five-year history of pain in multiple joints affecting his shoulders, elbows, wrists, knees and ankles.  (Again, he made no mention of any problems with his low back.)  On physical examination, the appellant was described as walking normally unassisted; he was also able to toe-heel walk.  His muscle strength was described as 5+/5+ in the upper and lower extremities.  Range of motion was full and normal in all joints and no subluxation, swelling, effusion or ankylosis was observed in any joint.  Forward and sideward bending of the lumbosacral spine was normal.  There was no evidence of any muscular atrophy.  

Thereafter, the appellant was granted SSA disability benefits.  The grant was based on a primary diagnosis of cardiac disorders and a secondary diagnosis of polyarthralgias and multiple joint pain affecting the wrists, hands, elbows, right shoulder, ankles and feet.  The low back was not mentioned.

Records from the Southern Medical Group dated in the 1990s do not reveal any complains relating to the low back.  In August 1993, the report of the initial comprehensive assessment indicates that the appellant complained of generalized stiffness.  On physical examination, no findings relating to the low back were recorded.  In January 1995, the appellant reported that he was having more difficulty with pain in his wrists, hands and elbows.  He reported some discomfort in his ankles but not his knees.  No mention was made concerning his low back.  Years later, in May 2004, the appellant's private treating physician stated that the appellant's wife had reported that she had noted the appellant over the previous two to three months to "begin to drag" the left leg.  The doctor noted that the appellant had a long history, distant in the past, of some spine problems but then said that the appellant did not have severe back pain.  In December 2005, the appellant reported that he had had some left lower back pain.  A January 2005 note indicates that the appellant had developed an acute back syndrome and was given a brace in a VA clinic.  At present, he was noted to be almost back to his previous baseline with only minor pain.  On physical examination, the appellant was noted to be able to bend without difficulty. In August 2006, the appellant was noted to continue to have difficulty with his back.  Imaging of the lumbar spine was accomplished in November 2008, and revealed disc space narrowing at L2-3 and L5-S1, along with degenerative bulges at L2-3 with mild canal stenosis.  Chronic minimal wedging was noted at T12.

Review of the appellant's VA medical treatment records reveals that he was initially seen in November 2005, because his insurance was going to run out in January 2006.  A March 2006 note indicates that the appellant had a history of chronic low back pain with DJD and DDD.  In April 2006, the appellant was afforded a VA medical examination.  The examiner rendered a diagnosis of chronic lumbar strain with degenerative arthritis at L1-L2.  In May 2006, the appellant sought treatment for a complaint of increased episodes of low back spasms.  Radiographic examination was described as showing lumbar spondylosis, DDD and DJD.  In September 2006, the appellant complained of more back problems.  An October 2007 primary care note indicates that the appellant gave a history of back pain that had lasted for more than 10 years.  X-rays from two years before were said to show DDD and DJD.

The appellant actively sought private medical opinions to support his contention that his service-connected left foot disability was the cause of his current low back pain.  A December 2009 letter from a physician at the Medical Rehab Specialists and Injury Care Clinic indicates that the appellant had asked if the doctor could document that there was a potential possibility that his foot problem that occurred in the military was related to his back condition.  The physician stated that certainly it is possible.  However, the doctor further stated that it was 46 years after the injury and that he had no records relating the back condition to the foot.  The physician wrote that it was certainly a possibility, although the probability could not be truly discerned.  The physician also said that he could not state with any degree of medical certainty that the appellant's back was related to his foot, noting that the appellant had asked him to document that it is a possibility, rather than a probability.

The appellant was afforded another VA medical examination in August 2010.  The appellant reported that he had noticed low back pain soon after the in-service left toe injury.  He said that the pain had occurred on and off since that time.  The examiner noted that the course since onset had been intermittent with remissions.  On physical examination, the appellant exhibited a stooped posture and his gait was antalgic.

A January 2012 report from a private osteopathic doctor states that the appellant had come for another consultation; he was noted to have a fairly complicated history and that he had developed some compensating and some low back pain.  The doctor stated that he did not have records concerning this or imaging of the appellant's lumbar spine after the injury.  The doctor stated that the appellant did have a gait that was abnormal but that it would be hard for the doctor to find a direct correlation with the injury having no specific documentation prior to and since the injury.  The doctor opined that he could not make a good correlation but could perceive that there could be a possible indirect correlation with the left foot, low back and muscle wasting.

The appellant was afforded another VA medical examination in March 2013; the examining physician reviewed the appellant's claims file and medical records.  The appellant reported that his low back had become worse.  He said that he had always walked abnormally since his foot injury which he felt had caused his low back problems.  After examining the appellant, the physician rendered a diagnosis of DDD and DJD of the lumbar spine.  The examiner stated that the appellant had radiculopathy into both lower extremities and that imaging had documented the presence of arthritis.  The examiner opined that the appellant's lumbar spine diagnoses were not caused by, the result of, or aggravated by the service-connected left foot condition.  The examiner stated that no evidence from the 1980s or 1990s showed that there was any gait disorder or that the appellant's left foot interfered with his walking.  The examiner further stated that there was nothing to suggest that the left foot condition contributed in any way to the present lumbosacral spine problem.  The examiner said that it was unlikely that the left foot fracture once healed would have caused a gait disorder.  The examiner further stated that the appellant's current gait was a manifestation of his multiple joint pains and low back pain combined with imbalance from the peripheral neuropathy of the legs.  The examiner stated that he could not make any nexus between the left big toe fracture in service and the current spine disease.

A September 2013 letter from a physician at the Tallahassee Primary Care Associates states that she had been treating the appellant since March of 2011, and that he had had severe low back pain during this time.  The diagnosis was listed as lumbar radiculopathy.  The physician noted that the appellant had relayed the event of his injury to the 1963 left foot injury.  The doctor opined that the appellant's current back problems were most likely a result of injury in 1963.  She said that the appellant's report of the history of his back condition was consistent with the expected natural history of such an injury.

The physician sent a letter of clarification in September 2013.  She stated that she had reviewed the service medical treatment records dated May 31, 1962, and June 18, 1962, and that these records indicated no significant pathology.  She also stated that she had reviewed an SSA document showing a primary diagnosis of atrial fibrillation.  She stated that she did not review any other records, although she had gotten information from the appellant about his 1963 back injury.  The doctor opined that, based on the knowledge that back injuries tend to develop into chronic conditions and, based on the history provided to her by the appellant, his current back problems were most likely related to the injury in 1963.  She further stated that the appellant's condition was consistent with the natural history of such an injury.

After carefully reviewing the evidence of record, the Board finds the preponderance of the evidence is against a grant of service connection for any low back disorder, to include as due to, or aggravated by the service-connected left foot disability.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Here, the Board finds that the appellant's thoracic spine disorder was noted upon entry into service.  As described above, there is clinical evidence in the service medical treatment records that the appellant had diffuse tenderness in May 1963, at the time of his entry into service.  In addition, there was radiographic evidence of scoliosis of the thoracic/dorsal spine.  Therefore, the Board finds that because the diffuse tenderness and scoliosis of the thoracic/dorsal spine was diagnosed on the Veteran's entrance examination, that the condition was "noted" upon entry into service.  Consequently, to the extent the Veteran seeks compensation for disability resulting from his thoracic spine, the burden is on him to demonstrate an increase in that condition during service, which would serve to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet. App. at 235 n. 6.

In this case, the service medical records show that the appellant was treated during service for the same complaints of diffuse tenderness of the thoracic spine.  However, no findings related to the thoracic spine were made at the time of the service separation examination nor is there any evidence of arthritis of the dorsal spine within one year of service.  In fact, as of August 2006, only minimal wedging was noted at T12 during radiographic examination.  Thus, the Board finds that aggravation of the preexisting thoracic spine condition did not occur during the appellant's active duty.

Turning to the appellant's lumbar spine, the foregoing evidence shows that the Veteran experienced recurrent back pain in service that was mostly related to his thoracic spine and that there were no complications/sequelae present at the time of his service discharge.  In addition, there is no evidence, apart from the Veteran's statements, suggesting that he manifested any chronic lumbar spine disorder, including arthritis, to any degree in any part of his lumbar spine within one year of his discharge from service.  The first radiographic evidence of lumbar spine DDD or DJD is found in references to a radiology report dating to 2005.

The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from the in-service low back pain complaints.  While the Veteran has contended that he experienced low back pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, the January 2012 private osteopath's opinion indicates that it would be hard to find any direct correlation.  While that doctor indicated there may be a possibility this happened, the Board notes that the award of benefits may not be predicated on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the veteran "may" have had pertinent symptoms also implied "may or may not", and was deemed speculative).  Therefore, the Board finds that service connection for a lumbar spine disorder is not warranted on either a direct basis or a presumptive basis.

In addition, the evidence of record does not show that it is at least as likely as not that the appellant's currently diagnosed lumbar spine DDD or DJD is causally related in any way to the service-connected left foot disability.  There is a competent and probative medical opinion of record which specifically states that the left foot fracture resolved without any gait impairment and that there is no etiologic connection between any lumbar spine disorder and the appellant's military service.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the determinations of the March 2013 VA examiner indicating that the appellant's current lumbar spine pathology was not caused or aggravated by any incident of service or by the service-connected left foot disability, to be more probative and persuasive than the 2013 private medical opinions of record.  Those VA findings and opinions were based on a thorough and detailed examination of the claims file and supported by adequate and persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In this case, the private medical opinion includes no reference to the contrary contemporaneous evidence of record to include private treatment records and written statements of the appellant, for the period from 1985 to 1995, including in connection with the appellant's application for SSA disability benefits in 1995, where he made no mention of any problems with his low back but reported multiple other joint complaints.  

Although a physician can render a current diagnosis based on examination of a claimant, without a thorough review of the record, a medical opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  The Board observes that, without a review of the claims file in this case, the private physician was unable to review all of the appellant's service medical treatment records, all of the records related to his SSA application for benefits or the appellant's medical history from 1985 to 2010, and thereby provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Particularly when the contemporaneous evidence of record paints a different picture of the appellant's physical condition at the time in question.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, or based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Given these circumstances, the private medical opinion dated in June 2013, with a follow-up letter dated in September 2013, has little probative value in this matter.

The Board also points to the negative private opinion of December 2009, wherein the physician stated that he was unable to state with any degree of medical certainty that the back problem was related to the foot.  Again, while the December 2009 private opinion and the January 2012 private opinion indicate that it is within the realm of possibility that the current low back pathology could have a possible indirect correlation with the left foot, the award of benefits may not be predicated on a resort to speculation or remote possibility.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993)  Therefore the December 2009 and January 2012 private medical opinions are not probative. 

The appellant maintains that he suffers from low back problems that date back to his left foot injury during service.  He, his first wife and his current spouse have all stated that the appellant has had an abnormal gait since service and that he had had low back pain since service.  Therefore, the accuracy of these statements must be considered.  It is not a pleasant task for the Board to discount a person's credibility; however, in determining whether the appellant is entitled to service connection for a low back disorder, the Board must undertake a comparison of what the appellant claims with what the record shows.

In this case, there is no dispute that Veteran is competent to report his low back symptoms because he has personal knowledge as it comes to him through his senses.  See Layno v. Brown, supra, at 470.  In any case, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, supra, at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of a gait impairment since 1963, while competent, is nonetheless not credible.  First, emphasis is placed on the symptoms the appellant himself reported in connection with his claim for SSA disability benefits.  In particular, the fact that he did not say anything about any low back problem or any problem with an altered gait.  Furthermore, the appellant was described as having a normal gait in various medical records dated between 1988 and 1995.  In 1985, he was described as being able to go up several flights of stairs without trouble.  In addition, a private medical record, dated in 2004, indicates that the appellant's wife first began to notice that the appellant had begun to drag his left leg that very year.  This is in comparison with the statements submitted by the appellant, his former spouse and his wife strictly for compensation purposes.

Thus, the Veteran has been inconsistent in his history of his altered gait; so have his ex-wife and his current spouse.  Such inconsistency undermines the veracity of their statements.  Accordingly, the Board finds the statements of these three people asserting an altered gait lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that neither the appellant nor his ex-wife or his spouse is an accurate or reliable historian.

In addition, the striking similarity of the content of these statements gives rise to questions about the reliability of the statements.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these lay statements to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed low back disorder is not related to his active service.  While it is apparent that the appellant does suffer from lumbar spine DDD and DJD, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such pathology and his service.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed disorders were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed lumbar spine DDD and DJD and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, x-ray findings are necessary for a diagnosis of DDD or DJD or arthritis; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his claimed lumbar spine pathology because he is not qualified to offer such opinions.  As noted above, the Veteran's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had low back pain while in service and now, but he does not have the expertise to state that there is a relationship between his service or his service-connected disability and any current lumbar spine disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the Veteran's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his representative as to the etiology of his claimed lumbar spine pathology, because they are not qualified with medical expertise to offer such opinions.  

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's lumbar spine pathology by the service-connected left foot disability, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the Veteran's current lumbar spine pathology and his active service, including his service-connected left foot disability, despite his contentions to the contrary.  In that regard the Board finds substantially probative the March 2013 VA medical opinion undertaken specifically to address the matter on appeal.  This opinion was rendered after review of the appellant's claims file, including his service medical records; the opinion is clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for a low back disorder, to include as secondary to service-connection disability and by way of aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any low back disorder, including DDD and DJD.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's low back disorder claim.  Because the preponderance of the evidence is against the low back disorder service connection claim, the benefit of the doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder, to include DDD and DJD, and claimed as secondary to the service-connected left foot disability, is denied. 



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


